708 S.E.2d 716 (2011)
STATE
v.
Ben Earl PELL.
No. 190P11-1.
Supreme Court of North Carolina.
May 24, 2011.
Michael J. Reece, Smithfield, for Pell, Ben Earl.
John P. O'Hale, Benson, for Pell, Ben Earl.
J. Joy Strickland, Assistant Attorney General, for State of North Carolina.
Susan I. Doyle, District Attorney, for State.
The following order has been entered on the motion filed on the 23rd of May 2011 by State of NC for Temporary Stay:
"Motion Dismissed as Moot by order of the Court in conference, this the 24th of May 2011."